Exhibit 10.3

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of the Closing Date between Powertech Technology Inc., a company organized
under the laws of the Republic of China (Taiwan) (“Buyer”), and Spansion LLC, a
Delaware limited liability company (“Seller”).

A. Buyer and Seller have entered into (i) that certain Asset and Share Purchase
Agreement dated August 21, 2009 (the “Purchase Agreement”), pursuant to which
Buyer purchased the equity of Spansion Holdings (Singapore) Pte. Ltd. (the
“Singapore Subsidiary”) and purchased certain specified assets and assumed
certain specified liabilities from Seller; and (ii) that certain Supply
Agreement of even date herewith (“Supply Agreement”), pursuant to which Buyer
will provide certain wafer assembly, marking, packaging and testing services to
Seller;

B. In connection with the Purchase Agreement, Buyer desires that Seller provide
Buyer with certain transition services at and following the Closing Date, as
more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual promises of the parties, and of
good and valuable consideration, it is agreed by and between the parties as
follows:

1. DEFINITIONS. The defined terms used in this Agreement shall have the meanings
set forth herein or as defined in the text below. Capitalized terms used herein
and not otherwise defined have the meanings given to such terms in the Purchase
Agreement.

(a) “Buyer” shall mean and expressly refer to Powertech Technology Inc. and its
designated subsidiaries, including any corporation, limited liability company,
partnership or other entity or organization of which Powertech Technology Inc.
(either alone or through or together with any other subsidiary of Powertech
Technology Inc.) owns, directly or indirectly, a majority of the stock or other
equity interests having ordinary voting power to elect a majority of the board
of directors or other persons performing similar functions of such entity or
organization.

(b) “Confidential Information” means any information disclosed by one party to
the other in connection with this Agreement, whether in electronic, written,
graphic, oral, machine readable or other tangible or intangible form, that is
marked or identified at the time of disclosure as “Confidential” or
“Proprietary” or in some other manner so as to clearly indicate its confidential
nature, or that would otherwise reasonably be deemed confidential or proprietary
by the recipient.

(c) “Facilities” means the Buyer facilities which may be required for Seller to
perform Services.

(d) “G&A Services” means the services associated with certain general and
administrative activities, specified in Exhibit A.

(e) “IT Services” means the services specified in Exhibit B.



--------------------------------------------------------------------------------

(f) “Pass Through Expenses” means the reasonable and out-of-pocket expenses
incurred by Seller, but not including any overhead costs, Seller profits or
other markups.

(g) “Seller Hourly Fee” means (a) for the period beginning on the Effective Date
and ending six (6) months after the Closing Date, an hourly fee amount to be
determined by mutual written agreement by the parties for Services requested by
Buyer that exceed a reasonable or pre-agreed allotment of Seller personnel time;
and (b) after such six (6) month period, an amount equal to the fully burdened
cost of Seller for the time of the applicable employee, unless a different
hourly rate is specified for a particular Service in the Exhibits.

(h) “Services” means collectively the G&A Services, the IT Services and any
Additional Services (as defined below in Section 2(b)).

2. SERVICES.

(a) Services. During the term of this Agreement, Seller shall provide, and as
necessary shall cause its Affiliates to provide, Buyer with the (i) the G&A
Services set forth in Exhibit A, and (ii) the IT Services set forth in Exhibit
B.

(b) Additional Services. In the event that Buyer requests that Seller provide
additional services not otherwise included within the scope of the existing
Services specified in this Agreement (the “Additional Services”), the parties
will promptly negotiate in good faith regarding (i) whether such Additional
Services should be added to this Agreement, (ii) the terms and conditions of
Exhibits to this Agreement that would set forth such Additional Services, and
(iii) any fees and allocation of expenses that may be paid by Buyer for such
Additional Services. Seller will not be obligated to provide any Additional
Services unless the parties so agree in writing.

(c) Service Levels; Quality of Services. Buyer acknowledges that the Services to
be performed by the Seller are intended to be minimal. Buyer further
acknowledges that Seller is not in the business of providing services to third
parties and is entering into this Agreement only as an accommodation to Buyer in
connection with the Purchase Agreement. Seller will use commercially reasonable
efforts to perform, and as necessary will cause its Affiliates to perform, the
Services with approximately the same level of skill, quality, care, timeliness,
and cost-effectiveness as such services, functions, and tasks were performed by
Seller to the applicable business units during the period immediately prior to
the Closing Date, taking into account the transfer of employees to Buyer as part
of the transactions contemplated by the Purchase Agreement.

(d) Remediation. Buyer agrees that the remedies available to it in the event of
failure of Seller to provide the Services in accordance with this Agreement
should be addressed to correcting problems that resulted in such failure rather
than to penalizing Seller, and therefore no service credits, rebates or refunds
will be awarded for a failure to provide Services in accordance with applicable
service levels. In recognition of this, Buyer’s sole and exclusive remedy and
Seller’s sole and exclusive obligation for any such failures shall be the
remediation activities specified in the Exhibits or as set forth in this
Section 2(d). Unless otherwise specified

 

2



--------------------------------------------------------------------------------

in an Exhibit, in the event Seller does not provide a particular Service as
specified in the applicable Exhibit, then Seller agrees that it will re-perform
the applicable Service or will assign additional personnel or subcontractors to
perform the require Service as soon as reasonably practicable thereafter.

(e) Expenses. Except as otherwise provided in this Agreement, each party will
bear its own expenses in connection with their obligations under this Agreement.

(f) Subcontractors. The Services may, at Seller’s sole discretion, be provided
in whole or in party by Affiliates of Seller or by third-party subcontractors
selected by Seller.

(g) Location of Services Provided. Seller shall provide the Services to Buyer
from locations of its own choice unless Services are required to be performed at
the Facilities or other such location identified in the Exhibits.

3. MODIFICATION OF SERVICES. Seller may, at any time, and with reasonable notice
to Buyer, modify the manner in which any Services are provided to address any
reasonable concerns that Seller may have regarding such matters as
confidentiality, expenses, system efficiency and the like; provided that the
quality and the timeliness of the Services are not materially adversely
affected. Without limiting the foregoing, the parties acknowledge that the scope
or characteristics of the Services may change during the term of this Agreement
as Buyer completes its transition from dependence on Seller’s Services. The
parties agree to use reasonable modification procedures to notify the other of
intended material modifications regarding the Services and the potential effects
of such changes (“Modification Procedures”). A party requesting a modification
of Services will give the other party written notice of the proposed
modification, as well as the anticipated effects of the modification. The
parties will discuss in good faith whether to implement the proposed
modification; provided, however, that no modification will be implemented in the
absence of written agreement between the parties to adopt the change.

4. MANAGEMENT.

(a) Seller Manager. Seller will appoint a Seller employee (the “Seller Manager”)
who shall (i) have overall, day-to-day responsibility during the term of this
Agreement for managing and coordinating the delivery of the Services;
(ii) subject to the supervision of Seller management, be authorized to act for
and on behalf of Seller with respect to all matters relating to this Agreement,
and (iii) be the primary contact with the Buyer Manager (as defined below). The
Seller Manager or the Seller Manager’s designees will coordinate and consult
with the Buyer Manager. Seller may, at its discretion, and upon written notice
to Buyer, designate other or additional individuals to serve in these capacities
during the term of this Agreement.

(b) Buyer Manager. During the term of this Agreement, Buyer will appoint an
employee (the “Buyer Manager”) who shall (i) have overall, day-to-day
responsibility during the term of this Agreement for managing and coordinating
the receipt of the Services; (ii) subject to the supervision of Buyer
management, be authorized to act for and on behalf of Buyer with

 

3



--------------------------------------------------------------------------------

respect to all matters relating to this Agreement, and (iii) be the primary
contact with the Seller Manager. The Buyer Manager or the Buyer Manager’s
designees will coordinate and consult with the Seller Manager. Buyer may, at its
discretion, designate other or additional individuals to serve in these
capacities during the term of this Agreement.

5. DISPUTE RESOLUTION. The Buyer Manager and the Seller Manager will resolve any
disputes between the parties arising out of this Agreement. If the Buyer Manager
and Seller Manager cannot resolve a dispute, then they will escalate as
necessary to resolve the dispute.

6. PERSONNEL.

(a) Right to Designate and Change Seller Personnel. Seller will make available
such Seller employees and agents (“Seller Personnel”) as will reasonably be
required to provide the Services. Seller may, in its sole discretion, designate
which Seller Personnel will perform the Services. Seller also may, in its sole
discretion, remove and replace any Seller Personnel at any time or designate any
of its Affiliates or a subcontractor at any time to perform the Services. Seller
is not obligated to hire any additional employees or maintain the employment of
any specific employee.

(b) Responsibility for Seller Personnel. All Seller Personnel providing Services
under this Agreement will be deemed to be employees or representatives solely of
Seller (or its Affiliates) for purposes of all compensation and employee
benefits and not to be employees or representatives of Buyer. As between the
parties, Seller (or its Affiliates) will be solely responsible for payment of
(i) all income, disability, withholding, and other employment taxes and (ii) all
medical benefit premiums, vacation pay, sick pay, or other fringe benefits for
any employees, agents, or contractors of Seller who perform Services.

7. TERM AND TERMINATION.

(a) Term. The term of this Agreement shall commence on the Closing Date and
shall continue twelve (12) months from the Closing Date (the “Term”). The
Agreement may be terminated earlier as set forth in this Section 7.

(b) Early Termination of Services. Buyer may terminate any or all of the
Services upon thirty (30) days prior written notice to Seller. Buyer will
reimburse Seller for the reasonable termination costs incurred by Seller
resulting from Buyer’s early termination of such services. Seller will use
commercially reasonably efforts to mitigate such termination costs.

(c) Termination of Agreement for Cause. This Agreement may be terminated by
either party if the other party materially breaches any provision of this
Agreement, and such material breach or default has not been cured within thirty
(30) days after such breaching party’s receipt of notice of such a material
breach or default from the non-breaching party.

(d) Effect of Termination. Immediately following the expiration or termination
of this Agreement, Seller shall cease, or cause its Affiliates or subcontractors
to cease, providing the Services. Immediately following the termination or
expiration of this Agreement or the termination of any particular Service, the
Seller shall use commercially reasonable efforts to provide to Buyer
consultation, assistance and information as reasonably

 

4



--------------------------------------------------------------------------------

requested by Buyer in order to make alternate arrangements to perform or obtain
from third parties comparable services with respect to the applicable
Service(s). Sections 7, 8, 9, 10, 11, 12, and 13 shall survive any expiration or
termination of this Agreement.

8. FEES AND PAYMENT.

(a) Fees. Buyer will not be required to pay Seller any fees for the Services
unless otherwise set forth on the Exhibits or as agreed to for a particular
Additional Service or, if applicable, a modification of Services.
Notwithstanding the foregoing, Buyer agrees to pay Seller the applicable Seller
Hourly Fees for Services performed under this Agreement in excess of forty
(40) hours per week per employee prior to the six month anniversary of this
Agreement, or for any time accrued after six (6) months from the Closing Date.

(b) Expenses. Except as expressly set forth herein, Buyer shall be responsible
for all Pass Through Expenses incurred by Seller (or its Affiliates, as
applicable) in performing the Services and invoiced to Buyer in accordance with
this Section 8, provided that Seller notify Buyer in advance of such expenses.

(c) Payment; Invoices. Unless the parties otherwise agree, amounts payable
hereunder will be billed and paid in U.S. dollars. Within thirty (15) days after
the end of each fiscal month, Seller will submit one (1) invoice to Buyer for
any amounts payable by Buyer hereunder for the previous month. Each invoice will
be accompanied by such supporting documentation as Buyer reasonably requests.
Buyer will pay all amounts due pursuant to this Agreement within thirty
(30) days after the receipt of the applicable invoice from Seller.

(d) Taxes. The fees under this Agreement exclude all applicable Tax (as defined
in the Purchase Agreement) and Buyers will be responsible for payment of all
such Tax and any related penalties and interest, arising from the payment of
fees and expenses to Seller.

9. CONFIDENTIALITY.

(a) Except as otherwise expressly provided herein, the parties agree that the
receiving party shall not, except as expressly provided in this Section 9,
disclose to any third party, or use for any purpose except as set forth in
Section 9(b) below, any Confidential Information furnished to it by the
disclosing party pursuant to this Agreement, except in each case to the extent
that it can be established by the receiving party by competent proof that such
information:

(i) was already known to the receiving party, other than under an obligation of
confidentiality, at the time of disclosure;

(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving party;

(iii) became generally available to the public or otherwise part of the public
domain after it disclosure and other than through any act or omission of the
receiving party in breach of this agreement;

 

5



--------------------------------------------------------------------------------

(iv) was independently developed by the receiving party without use of, or
reference to, the other party’s confidential information, as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or

(v) was disclosed to the receiving party, other than under an obligation of
confidentiality, by a third party authorized and entitled to disclose such
information to others without restriction.

(b) Permitted Use and Disclosures. Notwithstanding the restrictions of
Section 9(a), each party hereto may (a) use Confidential Information disclosed
to it by the other to the extent necessary for that party to perform its
obligations under this Agreement and (b) use or disclose Confidential
Information disclosed to it by the other party to the extent such use or
disclosure is reasonably necessary in (i) exercising the rights and licenses
granted hereunder, or (ii) complying with applicable laws, governmental
regulations or court orders or submitting information to tax or other
governmental authorities (including the Securities and Exchange
Commission),(provided that if a party is required to make any such disclosure,
other than pursuant to an arrangement to restrict disclosure and use, it will
give reasonable advance notice to the other party of such disclosure
requirement, and in each case it will use reasonable efforts to secure
confidential treatment of such information (whether through protective order or
otherwise) and use reasonable efforts to permit the other party an opportunity
maintain confidentiality of its affected Confidential Information). Buyer
further acknowledges and agrees that Seller may disclose Confidential
Information to formal and informal committees and consortia of its creditors
formed in Seller’s bankruptcy proceedings, as well as to the professional
advisors to such creditors, so long as such parties agree to abide by the
confidentiality provisions of this Agreement.

10. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
AND EXCEPT WITH RESPECT TO EITHER PARTY’S CONFIDENTIALITY OBLIGATIONS, IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY HEREUNDER FOR ANY LOST
PROFITS OR FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY
KIND, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH THIS
AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. Each party agrees
that in the absence of this limitation of liability, the terms of this Agreement
would be substantially different.

11. DISCLAIMER OF WARRANTY. The Services and all information or other
deliverables provided by Seller to Buyer pursuant to this Agreement are provided
“AS IS,” without any warranty of any kind. WITHOUT LIMITING THE FOREGOING,
SELLER EXPRESSLY DISCLAIMS ALL REPRESENTATIONS, WARRANTIES OR CONDITIONS
REGARDING THE SERVICES AND ANY OTHER DELIVERABLES HEREUNDER, INCLUDING ANY
WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

12. SATISFACTION OF CONDITION TO CLOSING. The parties agree that this Agreement
hereby satisfies the conditions of Article 6 Section 6.02(f) of the Purchase
Agreement.

 

6



--------------------------------------------------------------------------------

13. MISCELLANEOUS PROVISIONS.

(a) Intellectual Property. Neither party grants to the other party under this
Agreement any right or license to the intellectual property owned by such party.
All license grants between the parties related to the subject matter of this
Agreement are set forth in the Supply Agreement. All rights are reserved.

(b) Compliance with Law. Each party agrees to comply with all applicable state,
local and federal laws related to the performance of their obligations under
this Agreement. Without limiting the foregoing, each party agrees to comply with
any applicable export control laws and regulations of the United States and
China.

(c) No Agency. It is agreed and understood that neither party is the agent,
representative or partner of the other and neither party has any authority or
power to bind or contract in the name of or to create any liability against the
other in any way or for any purpose pursuant to this Agreement.

(d) Governing Law and Arbitration. This Agreement and any disputes hereunder
shall be governed by and construed in accordance with the internal laws of Hong
Kong without giving effect to any choice or conflict of law provision or rule.
The rights and obligations of the parties under this Agreement shall not be
governed by the provisions of the 1980 United Nations Convention on Contracts
for the International Sale of Goods or the United Nations Convention on the
Limitation Period in the International Sale of Goods, as amended. All disputes
between the parties will be resolved pursuant to the procedures set forth in
Section 9.06 of the Purchase Agreement.

(e) Force Majeure. Neither party shall be liable for any failure to perform its
obligations under this Agreement due to a force majeure event during the term of
this Agreement, including but not limited to an act of God, flood, earthquake,
fire, explosion, interruption or defect in the supply of electricity or water,
act of government, war, acts of terror, civil commotion, insurrection, embargo,
riots, lockouts, inability to obtain raw materials, or labor disputes. Upon the
occurrence of a force majeure event, (a) the affected party shall notify the
other party in writing; and (b) the originally scheduled date shall be deemed
extended for a period equal to the time lost by reason of the event except that
if such force majeure continues for more than six (6) consecutive months without
the prospect of cure, the other party shall have the option to terminate this
Agreement immediately upon written notice. Upon the cessation of a force majeure
event, the affected party shall inform the other party of the date on which that
party’s obligations under this Agreement shall be reinstated.

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, by
telecopy with answer back, by express or overnight mail delivered by an
internationally recognized air courier (delivery charges prepaid), by registered
or certified mail (postage prepaid, return receipt requested) or by e-mail with
receipt confirmed by return e-mail to the respective parties as follows:

if to Buyer, to:

Powertech Technology, Inc.

No. 26, Datong Rd., Hsinchu Industrial Park

Hukou, Hsinchu 30352, Taiwan

Attention: Mr. C.C. Liao, Vice President & Deputy Chief Executive Officer

Facsimile No.: +88.63.597.9900

 

7



--------------------------------------------------------------------------------

if to Seller, to:

Spansion LLC

915 DeGuigne Dr,

Sunnyvale, California 94088, USA

Attention: Nancy Richardson

Facsimile No.: +1.408.616.3762

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Tad J. Freese

Facsimile No.: (650) 463-2600

or to such other address as the party to whom notice is given may have
previously furnished to the other in writing in the manner set forth above. Any
notice or communication delivered in person shall be deemed effective on
delivery. Any notice or communication sent by e-mail, telecopy or by air courier
shall be deemed effective on the first business day following the day on which
such notice or communication was sent. Any notice or communication sent by
registered or certified mail shall be deemed effective on the third business day
following the day on which such notice or communication was mailed.

(g) Assignment. Neither party may assign or transfer this Agreement, directly or
indirectly, in whole or in part, whether voluntarily or involuntarily or by
operation of law or otherwise, without the other party’s prior written consent,
which consent shall not be unreasonably conditioned, delayed or withheld. Any
assignment in violation of this Section 13(g) shall be null and void from the
beginning, and shall be deemed a material breach of this Agreement.

(h) Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect, and the Buyer and Seller shall negotiate in good faith to
replace such illegal, void or unenforceable provision with a provision that
corresponds as closely as possible to the intentions of the parties as expressed
by such illegal, void or unenforceable provision.

 

8



--------------------------------------------------------------------------------

(i) Amendment; Waiver. This Agreement, including this provision of this
Agreement, may be amended, supplemented or otherwise modified only by a written
instrument executed by the parties. No waiver by either party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
executed by the party so waiving. Except as provided in the preceding sentence,
no action taken pursuant to this Agreement, including any investigation by or on
behalf of any party or a failure or delay by any party in exercising any power,
right or privilege under this Agreement, shall be deemed to constitute a waiver
by the party taking such action of compliance with any representations,
warranties, covenants, or agreements contained herein. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. Copies of executed counterparts
transmitted by telecopy, or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 13(j),
provided that receipt of copies of such counterparts is confirmed.

(k) Construction. The headings to the clauses, sub-clause and parts of this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The
terms “this Agreement,” “hereof,” “hereunder” and any similar expressions refer
to this Agreement and not to any particular Section or other portion hereof. The
parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including,” and variations thereof, will be deemed to
be followed by the words “without limitation.”

(l) Entire Agreement. This Agreement with its Exhibits, and the applicable
portions of the Purchase Agreement, constitute the entire understanding between
the parties with respect to the subject matter hereof and shall supersede all
prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized representative as of the date first written above.

 

Powertech Technology, Inc. By:  

/s/    D.K. Tsai

Name:   D.K. Tsai Title:   Chairman Spansion LLC By:  

/s/    John Kispert

Name:   John Kispert Title:   Chief Executive officer

 

10